VAN GRAAFEILAND, Circuit Judge,
concurring:
Although I share completely Judge Miner’s concern over the seriousness of the drug problem in our prisons, see Security and Law Enforcement Employees v. Carey, 737 F.2d 187, 211-13 (2d Cir.1984) (Van Graafeiland, J., concurring in part and dissenting in part), I agree with Judge Kaufman that District Judge Stewart’s exercise of deliberate flexibility in permitting amendments of the consent decree was not an abuse of discretion. See Parker v. Broadcast Music, Inc., 289 F.2d 313, 314 (2d Cir.1961). Accordingly, I concur.